Andree Layton Roaf, Judge, dissenting. I would reverse this case and remand for transfer to juvenile court, because a circuit court’s decision to retain jurisdiction of criminal charges against a juvenile must be supported by clear and convincing evidence, and in this case, it most clearly was not. Arkansas Code Annotated section 9-27-318(f) states: Upon a finding by clear and convincing evidence that a juvenile should be tried as an adult, the court shall enter an order to that effect. We have defined clear and convincing evidence as: evidence by a credible witness whose memory of the facts about which he testifies is distinct, whose narration of the details is exact and in due order, and whose testimony is so direct, weighty, and convincing as to enable the fact-finder to come to a clear conviction, without hesitance, of the truth of the facts related. It is simply that degree of proof that will produce in the trier of fact a firm conviction of the allegations sought to be established. First Nat’l Bank v. Rush, 30 Ark. App. 272, 785 S.W.2d 474 (1990) (emphasis supplied). The trial judge’s comments from the bench when he announced his ruling are dispositive of this case: It's kind of a draw situation. My gut reaction is that it's not serious enough and I ought to send him back down there', but at the same time he’s been down there and he hadn’t done a thing juvenile court has ordered him to do. You know, as far as the court being required to make clear and convincing evidence, I think it weighs in favor of retaining jurisdiction based on the fact that I don’t think juvenile court can do anything for him. (Emphasis added.) If the trial judge found the situation “kind of a draw,” the evidence adduced at the hearing obviously inspired no “firm conviction” in the trier of fact. It is a basic maxim that criminal statutes are to be strictly construed and any doubts are to be resolved in favor of the defendant. Puckett v. State, 328 Ark. 355, 944 S.W.2d 111 (1997); Leheny v. State, 307 Ark. 29, 818 S.W.2d 236 (1991). I find that strictly construing the statute, as we must, leads to the conclusion that the trial judge denied this motion to transfer by a bare preponderance of the evidence, not by the far more stringent “clear and convincing” standard mandated by Ark. Code Ann. § 9-27-318(f). This failing, standing alone, mandates reversal of this case. However, there is another, equally compelling reason for reversal. The trial court is required to consider the following three factors found in Ark. Code Ann. § 9-27-318 (Supp. 1997), when deciding whether to retain jurisdiction or to transfer a case: (1) The seriousness of the offense, and whether violence was employed by the juvenile in the commission of the offense; (2) Whether the offense is part of a repetitive pattern of adjudicated offenses which would lead to the determination that the juvenile is beyond rehabilitation under existing rehabilitation programs, as evidenced by past efforts to treat and rehabilitate the juvenile and the response to such efforts; and (3) The prior history, character traits, mental maturity, and any other factor which reflects upon the juvenile’s prospects for rehabilitation. Here, the denial of transfer hinged solely on the third, “catchall” factor. The trial judge correctly recognized that the offense, breaking into three cars, was not sufficiently serious to warrant the denial based on the first factor. As to the second statutory factor, our supreme court has squarely addressed what is meant by a “repetitive pattern of adjudicated offenses” in several cases. In McClure v. State, 328 Ark. 35, 942 S.W.2d 243 (1997), the juvenile had one prior adjudication of commercial burglary and theft. Although the court affirmed the denial of transfer because of other factors, it had this to say about the second factor: [ajppellant had at least one prior adjudication and at least one attempt at rehabilitation under the juvenile system. One prior adjudication and attempted rehabilitation does not a repetitive pattern make. Thus, we agree with the trial court that the evidence under this factor is neutral. In this case, Landrum had only one prior adjudication in juvenile court for disorderly conduct, a misdemeanor. However, the trial court stated that, based on Landrum’s failure to comply with conditions of his probation for this misdemeanor offense, the juvenile court officer “hadn’t gotten anything done with this guy” and that this failed attempt was an indication that the juvenile court “could not do anything for him.” Although Landrum’s probation officer testified that he failed to comply with the terms of his probation and only attended a single appointment, there was no evidence of any attempt for nearly a year to either follow up on Landrum or to revoke his probation. See Ark. Code Ann. § 9-27-339 (Repl. 1998). This troubled young man, who had been farmed out first with his grandmother and then with his aunt — no family member spoke up for him at his transfer hearing — was thus left to his own devices in this half-hearted rehabilitative effort. Although there was some discussion at the hearing of the C-Step “boot camp” juvenile program, and Landrum testified that he believed that he could complete the course, he was not given the opportunity for this more intensive effort at rehabilitation. However, it is not too late, for Landrum is still only seventeen years old. Consequently, I would reverse and remand this case for immediate transfer to juvenile court. Griffen, J., joins.